Citation Nr: 0822417	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right inguinal hernia, currently evaluated at 10 
percent.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2004 rating decision of the VA 
Regional Office (RO) in Waco, Texas which increased the 
veteran's evaluation for postoperative residuals of right 
inguinal hernia to 10 percent and a September 2006 rating 
decision of the VA Regional Office (RO) in Waco, Texas which 
denied entitlement to a total disability rating based upon 
individual unemployability.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals of right inguinal 
hernia do not result in a small inguinal hernia which is 
postoperative recurrent, or unoperated irremediable, and is 
not well supported by truss, or not readily reducible.   

2. The veteran's only service-connected disability is right 
inguinal hernia, assigned a 10 percent evaluation from 
November 2003.  

3. The veteran's service-connected disabilities are not shown 
to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
postoperative residuals of right inguinal hernia have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114 (2007), Diagnostic Code 
7338.

2.  The criteria for the assignment of a TDIU rating have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2003 and July 2006.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned in 
July 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent, in which the representative essentially 
acknowledged receipt of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.




Entitlement to an Increased Rating for Postoperative 
Residuals
 of Right Inguinal Hernia 

A review of service medical records indicates that the 
veteran was treated during service for pain in the right 
inguinal area in August of 1971 and proceeded to right hernia 
surgery in September 1972.  A rating decision at the time of 
the veteran's discharge from service evaluated the veteran's 
hernia disorder as noncompensable.  

A review of VA medical records indicates that the veteran was 
experiencing pain on palpitation of the right inguinal area 
in September 2003.  A VA examination was conducted in January 
2004.  The veteran reported intermittent pain with lifting.  
The examiner noted that activities of daily living had been 
unaffected and that the veteran was currently retired.  
Additional records show that the veteran was diagnosed with a 
right recurrent hernia and was issued a truss in July 2004.  
As a result, a rating decision in April 2005 increased the 
veteran's evaluation for postoperative right inguinal hernia 
to 10 percent.  VA records from June 2005 indicate that the 
veteran was diagnosed with a right very small inguinal 
recurrent hernia.  The veteran was offered a surgical consult 
and declined.  

A VA examination was conducted in February 2006.  At that 
time the veteran reported that he started to feel pain in 
approximately 2003 with heavy lifting.  The veteran currently 
reported pain only when doing physical exertion.  On physical 
examination the examiner noted no tenderness or masses were 
felt.  An x-ray from July 2005 was reviewed and was said to 
demonstrate no evidence of pathologic calcification or soft 
tissue mass, with no evidence of pneumoperitoneum.  The 
examiner's diagnosis was right inguinal hernia, resolved.  

The veteran essentially contends that the current evaluation 
assigned for his postoperative residuals of right inguinal 
hernia disability does not accurately reflect the severity of 
that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling. 

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support an evaluation in 
excess of 10 percent for postoperative right inguinal hernia.  
Specifically, although medical records indicate that the 
veteran's hernia was recurrent in June 2005, as of the 
veteran's examination in July 2006, the veteran's hernia was 
said to be resolved.  The veteran has been prescribed a 
truss, but the record does not indicate that the truss does 
not provide adequate support.  Also, the record does not 
demonstrate that the veteran has a non-reducible hernia.  As 
such, the criteria for a 30 percent evaluation for 
postoperative right inguinal hernia have not been met.  


Entitlement to a Total Disability Rating Based Upon 
Individual Unemployability

A review of the record in this matter indicates that the 
veteran's only service-connected disability is postoperative 
right hernia, assigned a 10 percent evaluation.  The record 
does not indicate that the veteran's hernia disorder prevents 
the veteran from following a substantially gainful 
occupation, or otherwise affects he veteran's ability to be 
employed.  Specifically, in January 2004 an examiner noted 
that activities of daily living had been unaffected and that 
the veteran was currently retired.  

A review of the veteran's Social Security records indicates 
that the veteran applied for disability benefits in May 1998, 
and was approved in March 2002.  The Social Security decision 
stated that the veteran had been unemployed since 1998 and 
that the veteran had the following severe impairments:  
cervical and lumbar spondylosis; adjustment disorder with 
depressed mood, chronic; and cognitive disorder not otherwise 
specified.  No reference was made to the veteran's history of 
hernia and hernia surgery.  
 
In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 
70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The veteran does not meet the schedular requirements for a 
total rating.  However, it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b). Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a). The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed. 38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra- schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  
Specifically, the record does not demonstrate that the 
veteran's inguinal hernia, assigned a 10 percent evaluation, 
results in disability of such severity to produce 
unemployability.  Accordingly, referral for extraschedular 
consideration is not warranted.  

Based upon a review of the above the Board finds that the 
evidence in this matter does not support entitlement to a 
total service connected evaluation based upon individual 
unemployability.  


ORDER

An increased rating for postoperative residuals of right 
inguinal hernia, currently evaluated at 10 percent, is 
denied.  

A total disability evaluation based upon individual 
unemployability is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


